11th Court of Appeals
Eastland, Texas
Memorandum Opinion
 
Peter H. Eggert and Arlene C. Eggert
            Appellants
Vs.                  No. 11-04-00193-CV -- Appeal from Palo Pinto County
Palo Pinto Central Appraisal District and 
Appraisal Review Board of Palo Pinto County                                 
            Appellees
 
            Peter H. Eggert and Arlene C. Eggert have filed in this court a motion to set aside the trial
court’s order of dismissal and remand the cause for entry of an agreed judgment.  The motion is
granted.
            The order is vacated, and the cause is remanded.
 
                                                                                    PER CURIAM
 
March 17, 2005
Not designated for publication.  See TEX.R.APP.P. 47.2(a).
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.